DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 10, 11, 19, 28 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al. (US Pat. App. Pub. No. 2018/0144874).
With respect to claim 1, Yin discloses a porous metal wire having an outer surface, said porous metal wire (see paragraph [0086], citing an anode in the form of a pellet) comprising a) a tantalum wire having a diameter of from about 0.05 mm to about 1.0 mm (see paragraph [0086], wherein the diameter is 0.4 to 4.0 mm), and b) porosity at least at said outer surface and as part of the tantalum wire (see paragraph [0086], noting that the sintered pellet is porous).
With respect to claim 3, Yin discloses that said diameter is 0.05 mm to 0.5 mm.  See paragraph [0086], wherein the diameter is 0.4 to 4.0 mm.
With respect to claim 6, Yin discloses that said porous metal wire has a purity level of at least 99.9% Ta.  See paragraphs [0079] and [0051].
With respect to claim 10, Yin discloses that said outer surfaces comprise pores and exposed particulate-like surfaces, wherein said particulate-like surfaces have an average primary particle size of from about 5 nm to about 500 nm.  See paragraphs [0051] and [0022].
With respect to claim 11, Yin discloses that said outer surfaces comprise pores and exposed particulate-like surfaces, wherein said particulate-like surfaces have an average primary particle size of from about 50 nm to about 200 nm.  See paragraphs [0051] and [0022].
With respect to claim 19, Yin discloses a method to form the porous metal wire of claim 1 (see the rejection above), said method comprising a. subjecting a metal wire to an oxidation treatment that forms an oxide layer on said metal wire (see paragraph [0086]), b. subjecting the metal foil or wire of step a) to a de-oxidation treatment to form said metal wire (see paragraph [0088]).  The Office further notes, that as written, claim 19 depends from claim 1, is considered a product-by-process claim, as the limitations are directed toward process steps for producing a claimed product (recited in claim 1).  See MPEP 2113.  Accordingly, Yin is considered to anticipate, or alternatively, render obvious, any process limitations that form the product of claim 1, by virtue of Yin’s anticipation of the structure recited in claim 1.
With respect to claim 20, Yin is considered to disclose that said step b) is repeated one or more times after said step a).   Claim 20 is considered to recite product-by-process limitations, and as such, is considered to anticipate, or alternatively, render obvious, any process limitations that form the product of claim 1, by virtue of Yin’s anticipation of the structure recited in claim 1.
With respect to claim 21, Yin is considered to disclose that said step a) is repeated one or more times and step b) is repeated one or more times.  Claim 21 is considered to recite product-by-process limitations, and as such, is considered to anticipate, or alternatively, render obvious, any process limitations that form the product of claim 1, by virtue of Yin’s anticipation of the structure recited in claim 1.
With respect to claim 22, Yin is considered to disclose that said oxidation treatment comprises a calcination of the metal foil or wire in air at a temperature of at least 500˚C for at least 5 minutes.  Claim 22 is considered to recite product-by-process limitations, and as such, is considered to anticipate, or alternatively, render obvious, any process limitations that form the product of claim 1, by virtue of Yin’s anticipation of the structure recited in claim 1.
With respect to claim 23, Yin is considered to disclose that said oxidation treatment comprises a calcination of the metal foil or wire in air at a temperature of from about 500˚C to about 650˚C for a time of from about 5 minutes to about 10 hours. Claim 23 is considered to recite product-by-process limitations, and as such, is considered to anticipate, or alternatively, render obvious, any process limitations that form the product of claim 1, by virtue of Yin’s anticipation of the structure recited in claim 1.
With respect to claim 24, Yin is considered to disclose vacuum sintering of said metal foil or wire after step b).  See paragraph [0086].  Further, claim 24 is considered to recite product-by-process limitations, and as such, is considered to anticipate, or alternatively, render obvious, any process limitations that form the product of claim 1, by virtue of Yin’s anticipation of the structure recited in claim 1.
With respect to claim 25, Yin is considered to disclose said oxidation treatment comprises a chemical oxidation treatment. See paragraph [0095].  Further, claim 25 is considered to recite product-by-process limitations, and as such, is considered to anticipate, or alternatively, render obvious, any process limitations that form the product of claim 1, by virtue of Yin’s anticipation of the structure recited in claim 1.
With respect to claim 26, Yin is considered to disclose said de-oxidation treatment comprises subjecting said metal foil or wire of step a) to an oxygen getter material at a temperature of at least 500 °C for at least 5 minutes.  See paragraph [0071].  Further, claim 26 is considered to recite product-by-process limitations, and as such, is considered to anticipate, or alternatively, render obvious, any process limitations that form the product of claim 1, by virtue of Yin’s anticipation of the structure recited in claim 1.
With respect to claim 27, Yin is considered to disclose said de-oxidation treatment comprises subjecting said metal foil or wire of step a) to an oxygen getter material at a temperature of from about 700˚C to about 1300˚C for a time of from about 5 minutes to about 10 hours. See paragraph [0071].  Further, claim 27 is considered to recite product-by-process limitations, and as such, is considered to anticipate, or alternatively, render obvious, any process limitations that form the product of claim 1, by virtue of Yin’s anticipation of the structure recited in claim 1.
With respect to claim 28, Yin is considered to disclose, after step b), subjecting said metal foil or wire to an acid leach and then water rinse and then drying. Claim 28 is considered to recite product-by-process limitations, and as such, is considered to anticipate, or alternatively, render obvious, any process limitations that form the product of claim 1, by virtue of Yin’s anticipation of the structure recited in claim 1.
With respect to claim 35, Yin is considered to disclose wherein said oxidation treatment and said de-oxidation treatment occur without any annealing in between.  Claim 35 is considered to recite product-by-process limitations, and as such, is considered to anticipate, or alternatively, render obvious, any process limitations that form the product of claim 1, by virtue of Yin’s anticipation of the structure recited in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (US Pat. App. Pub. No. 2018/0144874)in view of Petrzilek et al. (US Pat. App. Pub. No. 2014/0334069).
With respect to claim 7, Yin implicitly discloses that said porous metal foil or wire has a purity level of at least 99.9% Ta and a carbon amount of less than 200 ppm.  See paragraphs [0079], [0051], and [0087].  Yin discloses the presence of different impurities and discloses the desired purity level of tantalum in the pellet/wire.  As Yin makes no mention of the inclusion of carbon, Yin could be considered to implicitly disclose a carbon amount approaching 0 ppm.
Further, however, Petrzilek, teaches that a tantalum anode has a carbon content of no more than 50 ppm.  See paragraph [0023].  Such an arrangement is part of an anode having a high specific charge.  See paragraph [0013].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Yin, as taught Petrzilek, in order to produce an anode having a high specific charge.
With respect to claim 8, Yin implicitly discloses that said porous metal foil or wire has a purity level of at least 99.9% Ta and a carbon amount of less than 100 ppm.  See paragraphs [0079], [0051], and [0087].  Yin discloses the presence of different impurities and discloses the desired purity level of tantalum in the pellet/wire.  As Yin makes no mention of the inclusion of carbon, Yin can be considered to implicitly disclose a carbon amount approaching 0 ppm.
Further, however, Petrzilek, teaches that a tantalum anode has a carbon content of no more than 50 ppm.  See paragraph [0023].  Such an arrangement is part of an anode having a high specific charge.  See paragraph [0013].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Yin, as taught Petrzilek, in order to produce an anode having a high specific charge.
With respect to claim 9, Yin fails to teach the porous metal foil or wire of claim 1, wherein said porous metal foil or wire has a purity level of at least 99.9% Ta and a carbon amount of from about 5 ppm to about 100 ppm.
Petrzilek, on the other hand, teaches that a tantalum anode has a carbon content of no more than 50 ppm.  See paragraph [0023].  Such an arrangement is part of an anode having a high specific charge.  See paragraph [0013].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Yin, as taught Petrzilek, in order to produce an anode having a high specific charge.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (US Pat. App. Pub. No. 2018/0144874) in view of Naito (US Pat. App. Pub. No. 2004/0207973).
With respect to claim 12, Yin fails to explicitly teach the porous metal foil or wire of claim 1, wherein said porosity is further present at a level of at least 5 microns below said outer surface.
Naito, on the other hand, teaches a metal foil having pores in a region extending from surface of the foil to a depth of 5% or more of the foil thickness.  See paragraph [0012].  Such an arrangement results in a metal foil exhibiting good high-frequency performance.  See paragraph [0008].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Yin, as taught by Naito, in order to produce a metal foil exhibiting good high-frequency performance.
With respect to claim 13, Yin fails to teach the porous metal foil or wire of claim 1, wherein said porosity is further present at a level of at least 10 microns below said outer surface.
Naito, on the other hand, teaches a metal foil having pores in a region extending from surface of the foil to a depth of 5% or more of the foil thickness.  See paragraph [0012].  Such an arrangement results in a metal foil exhibiting good high-frequency performance.  See paragraph [0008].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Yin, as taught by Naito, in order to produce a metal foil exhibiting good high-frequency performance.
With respect to claim 14, Yin fails to teach the porous metal foil or wire of claim 1, wherein said porosity is further present at a level of at least 50 microns below said outer surface.
Naito, on the other hand, teaches a metal foil having pores in a region extending from surface of the foil to a depth of 5% or more of the foil thickness.  See paragraph [0012].  Such an arrangement results in a metal foil exhibiting good high-frequency performance.  See paragraph [0008].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Yin, as taught by Naito, in order to produce a metal foil exhibiting good high-frequency performance.
Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (US Pat. App. Pub. No. 2018/0144874) in view of Biler et al. (US Pat. App. Pub. No. 2012/0147529).
With respect to claim 30, Yin fails to explicitly teach that said oxidation treatment forms said oxide layer having a thickness of at least 5 microns. 
Biler, on the other hand, teaches that said oxidation treatment forms said oxide layer (see paragraph [0042], and the thickness thereof is a result-oriented variable determined by the voltage used in the oxidation treatment.  See paragraph [0042].  Such an arrangement produces an apparatus including a high dielectric constant layer.  See paragraph [0042].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Yin, as taught by Biler, in order to optimize the thickness of the dielectric layer for the desired application.
With respect to claim 31, Yin fails to explicitly teach that said oxidation treatment forms said oxide layer having a thickness of at least 10 microns. 
Biler, on the other hand, teaches that said oxidation treatment forms said oxide layer (see paragraph [0042], and the thickness thereof is a result-oriented variable determined by the voltage used in the oxidation treatment.  See paragraph [0042].  Such an arrangement produces an apparatus including a high dielectric constant layer.  See paragraph [0042].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Yin, as taught by Biler, in order to optimize the thickness of the dielectric layer for the desired application.
With respect to claim 32, Yin fails to explicitly teach that said oxidation treatment forms said oxide layer having a thickness of at least 50 microns. 
Biler, on the other hand, teaches that said oxidation treatment forms said oxide layer (see paragraph [0042], and the thickness thereof is a result-oriented variable determined by the voltage used in the oxidation treatment.  See paragraph [0042].  Such an arrangement produces an apparatus including a high dielectric constant layer.  See paragraph [0042].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Yin, as taught by Biler, in order to optimize the thickness of the dielectric layer for the desired application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848